MADDOX, Justice.
We granted the writ in this case to review the holding of the Court of Civil Appeals, 523 So.2d 401, that a teacher, whose contract was cancelled by her board of education, did not “file” her intention to contest the cancellation of her contract when she orally notified her principal that she wanted to contest it. Ala.Code 1975, § 16-24-9.
We have reviewed the briefs and arguments of the parties, and the law as stated in the opinion of the Court of Civil Appeals, and we are of the opinion that the judgment of that court is due to be affirmed.
In affirming the judgment of the Court of Civil Appeals, we have reviewed that court’s case of Brown v. Alabama State Tenure Commission, 349 So.2d 56 (Ala.Civ.App.1977), and particularly a statement in that opinion, that reads as follows:
“Responding now to the issue presented, we do not hold that the exact provisions of § 359 [Title 52, Ala.Code of 1940 (Recomp.1958), predecessor to § 16-24-9] as to the manner and form of notice of the proposed cancellation have to be followed. It is evident that the purpose of prescribing a particular manner of giving notice with the provision of time for setting a hearing is to ensure due process. That is, notice of the specific charges brought together with adequate opportunity for preparation for a hearing. We do hold that there must be, in fact, notice of specific charges, and opportunity for hearing not less than that provided by § 359.”
349 So.2d at 58.
In Brown, the teacher had been given written notice of the charges against him and an opportunity to be heard, but the holding of Brown is to the effect that he had not been given sufficient notice that the board of education was considering the possibility of cancelling his employment contract. In Brown, the board of education failed to follow the specific requirements of the statute, and the Court of Civil Appeals reversed the judgment of the trial court on that ground. We are of the opinion that Brown is distinguishable.
The judgment of the Court of Civil Appeals is due to be affirmed.
AFFIRMED.
TORBERT, C.J., and JONES, ALMON, SHORES, ADAMS and HOUSTON, JJ., concur.
BEATTY, J., dissents.